
	

113 HR 450 IH: Bureau of Consumer Financial Protection Accountability Act
U.S. House of Representatives
2013-02-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 450
		IN THE HOUSE OF REPRESENTATIVES
		
			February 1, 2013
			Mr. Posey introduced
			 the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To amend the Consumer Financial Protection Act of 2010 to
		  bring the Bureau of Consumer Financial Protection into the regular
		  appropriations process, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Bureau of Consumer Financial
			 Protection Accountability Act.
		2.Bringing the
			 Bureau into the regular appropriations processSection 1017 of the Consumer Financial
			 Protection Act of 2010 (12 U.S.C. 5497) is amended—
			(1)in subsection
			 (a)—
				(A)by amending the
			 heading of such subsection to read as follows: Budget, financial management, and
			 audit.—;
				(B)by striking
			 paragraphs (1), (2), and (3);
				(C)by redesignating
			 paragraphs (4) and (5) as paragraphs (1) and (2), respectively; and
				(D)in paragraph (1),
			 as so redesignated—
					(i)by
			 striking subparagraph (E); and
					(ii)by
			 redesignating subparagraph (F) as subparagraph (E);
					(2)by striking
			 subsections (b) and (c);
			(3)by redesignating
			 subsections (d) and (e) as subsections (b) and (c), respectively; and
			(4)in subsection (c),
			 as so redesignated—
				(A)by striking
			 paragraphs (1), (2), and (3) and inserting the following:
					
						(1)Authorization of
				appropriationsThere is
				authorized to be appropriated such funds as may be necessary to carry out this
				title for fiscal year 2013.
						;
				and
				(B)by redesignating
			 paragraph (4) as paragraph (2).
				
